Citation Nr: 1727393	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

2. Entitlement to service connection for left hip injury, to include a labral tear and degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to August 1990. 

The appeal comes before the Board from a June 2012 rating decision from the RO in Houston, Texas. The Veteran and his representative appeared before the undersigned Veterans Law Judge in a November 2016 Travel Board hearing in San Antonio, Texas.  A transcript of the hearing is associated with the claims file. The records remained open for 60 days until January 17, 2017, for additional evidence.
 
At the November 2016 Travel Board hearing the Veteran withdrew his appeal for an increase in his service-connected bilateral hearing loss claim. 


FINDINGS OF FACT

1. The Veteran's appeal for an increase in his service-connected bilateral hearing loss claim was withdrawn at the VA Travel Board hearing in November 2016.

2. The evidence of record shows that it is at least as likely as not that veteran's current left hip disability, manifested by a labral tear, has been aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal for an increase disability rating for his bilateral hearing loss has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The increase in symptoms of the left hip labral tear is proximately due to or a result of a service-connected disability. 38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(b) (2016); Allen v. Brown, 7 Vet. App.439, 448 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal for Bilateral Hearing Loss Rating claim 

In November 2016 at the Travel Board hearing in San Antonio, Texas, the Veteran withdrew his appeal for a rating disability increase for his service-connected bilateral hearing loss. The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.
 
The Veteran has withdrawn the appeal on the issue of a rating disability increase for his service-connected bilateral hearing loss for the entirety of the period on appeal. There remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II. Service Connection for Left Hip

The Veteran asserts that his current left hip symptoms are related to a in-service and or as a result of his service-connected lumbar spine disability with radiculopathy. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

In addition, where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).   38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that degenerative joint disease, osteoarthritis, arthritis, and degenerative arthritis are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that a current disability is proximately due to or the result of the service-connected disability; or for aggravation of nonservice-connected disabilities (i.e., when there an increase in a nonservice-connected disability that is proximately due to or the result of a service-connected disability(s).  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

While a veteran is competent to report (1) symptoms observable to a layperson (i.e. hip pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay evidence competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay evidence regarding that subject. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012). A veteran or layperson that lacks medical training, is not competent to opine on the etiology or provide a complex medical diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this matter, the Veteran seeks service connection for his left hip disorder, claiming that he injured his left hip during service; or in the alternative, has been caused or aggravated by his service-connected low back disability. 

The service treatment records (STR) reveal no complaints, findings, or diagnoses of left hip problems.  In January 1990 he was involved in a motor vehicle accident and had bilateral pain in the buttocks and legs, but nothing specific to the left hip. In May 1990 he was diagnosed with low back pain.  In June 1990 the Disability Evaluation System found the Veteran unfit for military service because of chronic lumbosacral strain. 

The Veteran was not diagnosed with any left hip problems in the years immediately following service.  In February 2012, 21 years after service, a VA examination of the thoracolumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examination provided the initial diagnosis of a left hip disorder. It reports "marked crepitance of the left hip on exam although range of motion and muscle strength are intact." The "amount of crepitance found was nonphysiologic for a 43 year old male and is at least as likely to signify advanced degenerative joint disease."

A December 2012 private medical records shows a handwritten note listing other medical history and includes "left hip injured in combat martial arts training 1989." However, there is no treatment of the left hip from that facility. 

An August 2014 VA Disability Benefits Questionnaire of the left knee and lower leg reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The report did not indicate the Veteran had left hip pain neither did it report an in-service injury to the left hip. 

March 2015 private medical records report that the Veteran was treated for his neck, shoulder and right knee relating to a motor vehicle accident in 1990. There is no mention of or treatment for the left hip. 

In December 2016, a month after his hearing, the Veteran was treated at the same private facility. The examiner opined "it is likely that the patient's left hip acetabular labral tear is worsened by lumbar and sciatic nerve conditions which caused him to be medically discharged from the marines." He reported the Veteran had range of motion gonimer tested as limited to extension 5 degrees, flexion 30 degrees, and abduction 10 degrees." He stated the Veteran provided "credible statements and reports related to his service injury to his left hip." He reported that "the subsequent uneven gait and pressures exuded on the left hip joint have caused patient's left hip injury to worsen over time." X-rays were negative for structural abnormalities, but arthritic changes were noted.

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the record. See, e.g. Miller v. West, 11 Vet. App. 345, 348 (1998). The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In regard to direct service connection and presumptive service connection, the Board finds that the weight of the evidence shows that no left hip injury or disease occurred during or as a result of service. 

The Board first points out that the STRs show no complaint of, diagnosis of, or treatment for a left hip problem or disorder. There were no findings or complaints of a left hip problem on the Veteran's medical disability evaluation during service. And there is no competent or credible lay or medical evidence otherwise directly linking the left hip ailments to service.  As such, the preponderance of the evidence is against a claim for direct service connection in this matter because there was no existence of disease or injury in service to the Veteran's left hip. Shedden.

With respect to presumptive service connection, degenerative joint disease, did not manifest to a degree of ten percent disabling within one year of service separation. The earliest evidence of degenerative joint disease of the hip reflected in the evidence of record is shown in 2012, more than 21 years after service separation. The absence of post-service findings of, diagnosis of, or treatment for the left hip degenerative joint disease for more than 21 years after service separation is one factor that tends to weigh against a finding of hip disorder, to include degenerative joint disease, in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year. Because the record does not show a left hip injury, left hip disease, or chronic symptoms of left hip problems, continuous symptoms of left hip problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or a left hip disorder, to include degenerative joint disease, otherwise related to service, direct and presumptive service connection for a left hip disorder may not be established. 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

However, regarding secondary service connection, the Board finds persuasive evidence that the Veteran's left hip labral tear has been aggravated by the Veteran's service-connected lumbar spine disability with associated radiculopathy.  Such an award is authorized by the provisions providing for secondary service connection by way of aggravation under 38 C.F.R. § 3.310(b).  Specifically, the December 2016 private medical opinion stated it is likely that the that left hip acetabular labral tear is worsened by lumbar and sciatic nerve conditions, explaining that "the subsequent uneven gait and pressures exuded on the left hip joint have caused patient's left hip injury to worsen over time." 

Affording the Veteran all reasonable doubt, the Board finds that that this private medical opinion is sufficient evidence to warrant a grant of secondary service connection for the left hip labral tear based upon aggravation proximately due to, or the result of the service-connected lumbar spine disability. 38 C.F.R. § 3.310(b). As the weight of the evidence is in equipoise, the benefit-of-the doubt rule applies and the Veteran prevails. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Duty to Notify and Assist

As the Board grants the benefits sought on appeal in full, there is no need to discuss compliance with VA's duty to notify and assist the Veteran in substantiating his claim. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).   

ORDER

The appeal in the issue of entitlement to disability rating increase for bilateral hearing loss is withdrawn and dismissed.

Entitlement to service connection for a left hip labral tear based upon aggravation proximately due to or the result of the service-connected lumbar spine disability, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


